Citation Nr: 1235326	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a liver condition.  In August 2012, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge.  

With regard to the issue on appeal, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993). 

The reopened claim of entitlement to service connection for a liver disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By March 1994 rating decision, the RO denied service connection for hepatitis (claimed as a liver condition), including as due to herbicide exposure, essentially based on findings that there was no showing of any current hepatitis or current diagnosis of liver disability, no complaint of or treatment for a liver condition in service, no showing of any current liver condition associated with herbicide exposure, and no basis upon which to award presumptive service connection for a liver condition as a result of herbicide exposure in service.

2. The additional evidence added to the record, since the RO's March 1994 rating decision, was not previously submitted to agency decisionmakers; does relate to an unestablished fact necessary to substantiate the claim for service connection for a liver disorder, and does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 1994 RO rating decision, which denied the Veteran's claim of entitlement to service connection for hepatitis (claimed as a liver condition), to include as due to herbicide exposure, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2. New and material evidence has been received since the final March 1994 RO rating decision, and the claim for service connection for a liver disorder is therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board has considered the VCAA (Veterans Claims Assistance Act of 2000) provisions with regard to the matter on appeal, but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary.  

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Moreover, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95 (1993); Justus v. Principi, 3 Vet. App. 510 (1992). 

By March 1994 rating decision, the RO denied service connection for hepatitis (also claimed as liver condition), including as due to herbicide exposure, essentially based on findings that there was no showing of any current hepatitis or current diagnosis of liver disability, no complaint of or treatment for a liver condition in service, no showing of any current liver condition associated with herbicide exposure, and no basis upon which to award presumptive service connection for a liver condition as a result of herbicide exposure in service.  The Veteran did not properly appeal this decision, and it became final. 

The evidence of record at the time of the March 1994 RO rating decision included the Veteran's service records, VA and private treatment records, and his statements.  Service treatment records (STRs) were negative for any complaint of or treatment for a liver condition.  Service personnel records showed that he served in Vietnam during the Vietnam era, thus, his exposure to herbicides was presumed.  

In a letter dated in November 1989, a private physician, Dr. Zdrojewski, indicated that the Veteran reported he was being investigated for "some liver abnormality".

VA treatment records showed that the Veteran underwent a VA Agent Orange protocol examination in May 1990, at which time he reported a three month history of elevated (LFT) liver function testing, drinking beer until 6 to 8 months prior, and no history of hepatitis.  The diagnoses included liver function impairment.  

In a statement received in September 1991, a private physician, Dr. Gorman, indicated he enclosed laboratory and consultation reports to show that the Veteran had been followed for three conditions, including chronic persistent hepatitis.  

Of record is a letter from a paralegal, S.D.Q., indicating that "we are appealing the decision of March 20, 1994" and that the Veteran's condition was service related, and that Agent Orange was the factor which caused the hepatitis.  It was also noted that the Veteran denied imbibing alcohol on a daily basis as the cause for his medical impairments.  The record reflects that in letters dated in June and July 1994, the RO advised the Veteran that this was not considered a valid notice of disagreement (NOD), and that only the Veteran or his authorized representative could file an NOD with the RO's rating decision.  Thus, since the Veteran did not file a valid NOD with the March 1994 rating decision, that decision became final.  

Evidence submitted subsequent to the March 1994 RO rating decision includes VA and private treatment records, and statements from the Veteran.  

Private treatment records from Kaiser Permanente showed that in August 2000, it was noted that the Veteran had a past medical history of elevated LFTs and a fatty liver.  In January 2001, he was referred for a gastroenterology consultation, for asymptomatic elevated LFTs.  He reported that he when he finished his tour of Vietnam, he was told of his elevated LFTs, and that over the past 30 years he had blood tests done but was never told of abnormal LFTs, until Dr. Yanez checked last year.  He indicated he believed they may have been abnormal, but indicated that the doctor would not communicate with him.  He denied a history of IVDA, tattoos, or transfusions, and claimed he stopped drinking 10 years prior, and had never drank heavily.  It was noted that that an ultrasound showed he had a fatty liver.  The impression was steatohepatitis.  In November 2001, it was noted that he had a history of elevated liver tests, and that during a health insurance evaluation, his elevated liver tests were noted, as compared to 1996 values.  It was noted that he had no symptoms, and the assessment was abnormal LFTs.  In December 2001, it was noted that the Veteran had a new onset of diabetes mellitus II.  In January 2002, an ultrasound of the liver showed mild fatty infiltration.  In May 2002, he was seen for follow-up for abnormal LFTs, and it was noted that a biopsy showed he had moderate steatohepatitis.  In a letter dated in June 2004, it was noted that the Veteran underwent an ultrasound in March 2004 which revealed fatty infiltration of the liver.  It was also noted that the Veteran had antibodies to hepatitis A, but had not been vaccinated for hepatitis, which was advised, given the Veteran's chronic hepatitis.  In July 2004, the Veteran was advised that his liver tests revealed findings most consistent with NAFLD (nonalcoholic fatty liver disease).  In  January 2005, the assessment was NAFLD, and it was noted that the Veteran's previous workups revealed no other causes for his chronic hepatitis.  

In a letter dated in April 2007, Dr. Yanez indicated that the Veteran had been followed at their clinic for multiple medical problems, including nonalcoholic liver disease with transaminase elevation.  

Received from the Veteran in May 2007, was a claim to reopen the claim for service connection for liver disease.  At that time, the Veteran claimed that his liver disease had an onset in September 1971.  

In his NOD, received in January 2008, the Veteran claimed that he was diagnosed with hepatitis in service, and had been receiving treatment ever since service.  He claimed that his service medical records and treatment records would "show treatment and chronicity of this condition".

In his substantive appeal (VA Form 9), received in June 2009, the Veteran claimed that when he left service, he went for a civilian physical examination, within the first year of separation, and was told he had hepatitis B.  He claimed that from 1971 to the present, he continued to have abnormal liver enzymes, and that Kaiser Medical had found a growth in his liver that was ruled out as non-cancerous.

VA treatment records showed that in June 2009, the Veteran was seen for a routine follow-up for unrelated medical problems, and the impressions included elevated LFTs.  It was noted that the Veteran stated he had chronically elevated LFTs since service, and that he had a thorough workup in the past, at Kaiser, and was negative for hepatitis C.  In December 2009, the Veteran underwent an ultrasound due to an elevated liver enzyme test.  The impressions were fatty liver and liver parenchyma was heterogeneous.  

Received from the Veteran in August 2012, along with an appropriate waiver of initial review by the RO, were two excerpts from the internet regarding the liver condition with which he has been diagnosed - NASH (nonalcoholic steatohepatitis).  Both excerpts provide information regarding NASH, as well as note that diabetes is associated with NASH.  

In August 2012, the Veteran testified that his theory of the claim was that his liver disease, diagnosed as NASH, was related to his service-connected diabetes mellitus.   

After reviewing the evidence submitted since March 1994, the Board concludes that the instant appeal raises an alternative theory of entitlement involving the claim for service connection for a liver disorder.  In that regard, the Board notes that the Veteran initially claimed that his liver disorder had an onset in service and/or was related to Agent Orange exposure in service; he now, however, asserts that his liver disorder is secondary to his service-connected diabetes mellitus, as contemplated by 38 C.F.R. § 3.310.  Moreover, in support of his claim, the Veteran has submitted medical excerpts which suggest an association between NASH (his current liver disease) and diabetes mellitus.  As noted above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and in determining whether this low threshold is met, consideration may be of given to whether the evidence could reasonably substantiate the claim, were the claim to be reopened, through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, supra.  Thus, the Board finds that the Veteran's testimony and the two internet excerpts are new, when considered with the evidence previously of record, and also, relate to unestablished facts that may provide a reasonable possibility of substantiating the Veteran's claim, under this new theory of entitlement.  Thus, the Board finds that new and material evidence has been submitted since the March 1994 RO decision, and the claim for service connection for a liver disorder should be and is hereby reopened.  For reasons set forth below, the Board finds that a remand is warranted. 


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a liver disorder; to this extent only the appeal is granted. 


REMAND

The Veteran basically contends that his current liver disability (NASH) is related to his service-connected diabetes mellitus.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, in support of his claim, the Veteran submitted two medical excerpts from the internet regarding NASH.  These excerpts, however, are not specific as to the Veteran's claim herein.  Nonetheless, the Board concludes that the Veteran has submitted sufficient evidence which tends to show that he has a current liver disorder and also medical evidence suggesting a possible link between his liver disorder (NASH) and diabetes mellitus.  The Board therefore finds that the Veteran minimally meets the criteria for a medical examination under the VCAA, and that the evidentiary record does not contain sufficient medical evidence to make a decision on his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a remand for a VA examination and opinion is necessary in this matter. 

The Board acknowledges that the Veteran has contended that he has had abnormal LFTs since service, and was seen in the first year after service for abnormal liver values.   He has also, however, alternatively contended that his abnormal LFTs started well after service, and the competent medical evidence now of record appears to show that the Veteran's liver problems were first noted in 1989 - approximately 18 years after his separation from service.  On remand, however, the Veteran should be provided an additional opportunity to submit information regarding treatment or laboratory testing he may have received in the years subsequent to service.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an additional opportunity to submit any information regarding past treatment or laboratory testing (including in the years right after service), as well as any current treatment, he may have received for his liver disorder.  If the Veteran provides information regarding treatment sources, with any assistance needed from the Veteran, attempt to obtain any outstanding pertinent treatment records for the Veteran.  Negative replies should also be requested.

2. Schedule the Veteran for an appropriate VA examination to determine whether he has a current liver disorder secondary to service and/or his diabetes mellitus.  The claims folder, including a complete copy of this remand, must be made available to the examiner for review of the Veteran's pertinent medical and other history.  Following the examination and a review of the claims folder, the examiner must opine whether it is at  least as likely as not (i.e., at least a 50 percent degree of probability) that any diagnosed liver disorder is related to, caused by, or aggravated by the Veteran's active service, or his diabetes mellitus.  A complete rationale for any opinion offered must be provided. 

a. Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition. 

b. If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so. 

3. Thereafter, readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  He and his representative should also be given an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board for appellate review. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


